Case 3:17-cv-03301-EMC Document 131-1 Filed 02/14/20 Page 1 of 23




                  Exhibit 1
2/14/2020            Case 3:17-cv-03301-EMC Document  131-1 |Filed
                                                 User Agreement        02/14/20 Page 2 of 23
                                                                LinkedIn




                        User Agreement

     Effective on January 6, 2020



     Our mission is to connect the world’s professionals to
     allow them to be more productive and successful. Our
     services are designed to promote economic
     opportunity for our members by enabling you and
     millions of other professionals to meet, exchange
     ideas, learn, and find opportunities or employees,
     work, and make decisions in a network of trusted
     relationships.

                   More information about how we use your
                  content is in our User Agreement video

            Table of Contents:
              1. Introduction

              2. Obligations

              3. Rights and Limits




https://www.linkedin.com/legal/user-agreement                                                  1/22
2/14/2020            Case 3:17-cv-03301-EMC Document  131-1 |Filed
                                                 User Agreement        02/14/20 Page 3 of 23
                                                                LinkedIn

              4. Disclaimer and Limit of Liability

              5. Termination

              6. Governing Law and Dispute Resolution

              7. General Terms

              8. LinkedIn “Dos and Don’ts”

              9. Complaints Regarding Content

            10. How To Contact Us




     1. Introduction
     1.1 Contract
        When you use our Services you agree to all of these
        terms. Your use of our Services is also subject to
        our Cookie Policy and our Privacy Policy, which covers how
        we collect, use, share, and store your personal
        information.
     You agree that by clicking “Join Now”, “Join LinkedIn”, “Sign Up” or
     similar, registering, accessing or using our services (described
     below), you are agreeing to enter into a legally binding contract with LinkedIn (even if
     you are using our Services on behalf of a company). If you do not
     agree to this contract (“Contract” or “User Agreement”), do not click
     “Join Now” (or similar) and do not access or otherwise use any of our
     Services. If you wish to terminate this contract, at any time you can




https://www.linkedin.com/legal/user-agreement                                                   2/22
2/14/2020            Case 3:17-cv-03301-EMC Document  131-1 |Filed
                                                 User Agreement        02/14/20 Page 4 of 23
                                                                LinkedIn

     do so by closing your account and no longer accessing or using our
     Services.

     Services
     This Contract applies to LinkedIn.com, LinkedIn-branded apps,
     Slideshare, LinkedIn Learning and other LinkedIn-related sites, apps,
     communications and other services that state that they are offered
     under this Contract (“Services”), including the offsite collection of data
     for those Services, such as our ads and the “Apply with LinkedIn” and
     “Share with LinkedIn” plugins. Registered users of our Services are
     “Members” and unregistered users are “Visitors”.

     LinkedIn
     You are entering into this Contract with LinkedIn (also referred to as
     “we” and “us”).

     We use the term “Designated Countries” to refer to countries in the
     European Union (EU), European Economic Area (EEA), and
     Switzerland.

     If you reside in the “Designated Countries”, you are entering into this
     Contract with LinkedIn Ireland Unlimited Company (“LinkedIn
     Ireland”) and LinkedIn Ireland will be the controller of your personal
     data provided to, or collected by or for, or processed in connection
     with our Services.

     If you reside outside of the “Designated Countries”, you are entering
     into this Contract with LinkedIn Corporation (“LinkedIn Corp.”) and
     LinkedIn Corp. will be the controller of your personal data provided to,
     or collected by or for, or processed in connection with our Services.


        This Contract applies to Members and Visitors.




https://www.linkedin.com/legal/user-agreement                                                  3/22
2/14/2020            Case 3:17-cv-03301-EMC Document  131-1 |Filed
                                                 User Agreement        02/14/20 Page 5 of 23
                                                                LinkedIn

     As a Visitor or Member of our Services, the collection, use and
     sharing of your personal data is subject to this Privacy Policy (which
     includes our Cookie Policy and other documents referenced in this
     Privacy Policy) and updates.


     1.2 Members and Visitors
     When you register and join the LinkedIn Service or become a
     registered user on SlideShare, you become a Member. If you have
     chosen not to register for our Services, you may access certain
     features as a “Visitor.”


     1.3 Change
        We may make changes to the Contract.
     We may modify this Contract, our Privacy Policy and our Cookies
     Policy from time to time. If we make material changes to it, we will
     provide you notice through our Services, or by other means, to
     provide you the opportunity to review the changes before they
     become effective. We agree that changes cannot be retroactive. If
     you object to any changes, you may close your account. Your continued
     use of our Services after we publish or send a notice about our
     changes to these terms means that you are consenting to the
     updated terms as of their effective date.



     2. Obligations
     2.1 Service Eligibility




https://www.linkedin.com/legal/user-agreement                                                  4/22
2/14/2020            Case 3:17-cv-03301-EMC Document  131-1 |Filed
                                                 User Agreement        02/14/20 Page 6 of 23
                                                                LinkedIn


        Here are some promises that you make to us in this
        Contract:

        You’re eligible to enter into this Contract and you are
        at least our “Minimum Age.”
     The Services are not for use by anyone under the age of 16.

     To use the Services, you agree that: (1) you must be the “Minimum Age”
     (described below) or older; (2) you will only have one LinkedIn
     account, which must be in your real name; and (3) you are not
     already restricted by LinkedIn from using the Services. Creating an
     account with false information is a violation of our terms, including
     accounts registered on behalf of others or persons under the age of
     16.

     “Minimum Age” means 16 years old. However, if law requires that you
     must be older in order for LinkedIn to lawfully provide the Services to
     you without parental consent (including using of your personal data)
     then the Minimum Age is such older age.


     2.2 Your Account
        You will keep your password a secret.

        You will not share an account with anyone else and
        will follow our rules and the law.
     Members are account holders. You agree to: (1) use a strong
     password and keep it confidential; (2) not transfer any part of your
     account (e.g., connections) and (3) follow the law and our list of Dos




https://www.linkedin.com/legal/user-agreement                                                  5/22
2/14/2020            Case 3:17-cv-03301-EMC Document  131-1 |Filed
                                                 User Agreement        02/14/20 Page 7 of 23
                                                                LinkedIn

     and Don’ts and Professional Community Policies. You are responsible for
     anything that happens through your account unless you close it or
     report misuse.

     As between you and others (including your employer), your account
     belongs to you. However, if the Services were purchased by another
     party for you to use (e.g. Recruiter seat bought by your employer),
     the party paying for such Service has the right to control access to
     and get reports on your use of such paid Service; however, they do
     not have rights to your personal account.


     2.3 Payment
        You’ll honor your payment obligations and you are
        okay with us storing your payment information. You
        understand that there may be fees and taxes that are
        added to our prices.

        Refunds are subject to our policy.
     If you buy any of our paid Services (“Premium Services”), you agree
     to pay us the applicable fees and taxes and to additional terms specific to
     the paid Services. Failure to pay these fees will result in the
     termination of your paid Services. Also, you agree that:

            Your purchase may be subject to foreign exchange fees or
            differences in prices based on location (e.g. exchange rates).

            We may store and continue billing your payment method (e.g.
            credit card) even after it has expired, to avoid interruptions in your
            Services and to use to pay other Services you may buy.




https://www.linkedin.com/legal/user-agreement                                                  6/22
2/14/2020            Case 3:17-cv-03301-EMC Document  131-1 |Filed
                                                 User Agreement        02/14/20 Page 8 of 23
                                                                LinkedIn

            If you purchase a subscription, your payment method
            automatically will be charged at the start of each subscription
            period for the fees and taxes applicable to that period. To avoid
            future charges, cancel before the renewal date. Learn how to cancel
            or suspend your Premium Services.


            All of your purchases of Services are subject to LinkedIn’s refund
            policy.


            We may calculate taxes payable by you based on the billing
            information that you provide us at the time of purchase.

     You can get a copy of your invoice through your LinkedIn account
     settings under “Purchase History”.


     2.4 Notices and Messages
        You’re okay with us providing notices and messages
        to you through our websites, apps, and contact
        information. If your contact information is out of date,
        you may miss out on important notices.
     You agree that we will provide notices and messages to you in the
     following ways: (1) within the Service, or (2) sent to the contact
     information you provided us (e.g., email, mobile number, physical
     address). You agree to keep your contact information up to date.

     Please review your settings to control and limit messages you receive
     from us.


     2.5 Sharing




https://www.linkedin.com/legal/user-agreement                                                  7/22
2/14/2020            Case 3:17-cv-03301-EMC Document  131-1 |Filed
                                                 User Agreement        02/14/20 Page 9 of 23
                                                                LinkedIn


        When you share information on our Services, others
        can see, copy and use that information.
     Our Services allow messaging and sharing of information in many
     ways, such as your profile, articles, group posts, links to news
     articles, job postings, messages and InMails. Information and content
     that you share or post may be seen by other Members, Visitors or
     others (including off of the Services). Where we have made settings
     available, we will honor the choices you make about who can see
     content or information (e.g., message content to your addressees,
     sharing content only to LinkedIn connections, restricting your profile
     visibility from search engines, or opting not to notify others of your
     LinkedIn profile update). For job searching activities, we default to not
     notifying your connections network or the public. So, if you apply for a
     job through our Service or opt to signal that you are interested in a
     job, our default is to share it only with the job poster.

     We are not obligated to publish any information or content on our
     Service and can remove it with or without notice.



     3. Rights and Limits
     3.1. Your License to LinkedIn
        You own all of the content, feedback and personal
        information you provide to us, but you also grant us a
        non-exclusive license to it.




https://www.linkedin.com/legal/user-agreement                                                  8/22
2/14/2020           Case 3:17-cv-03301-EMC Document
                                                User 131-1
                                                     AgreementFiled   02/14/20 Page 10 of 23
                                                              | LinkedIn


        We’ll honor the choices you make about who gets to
        see your information and content, including how it
        can be used for ads.
     As between you and LinkedIn, you own the content and information
     that you submit or post to the Services, and you are only granting
     LinkedIn and our affiliates the following non-exclusive license:

     A worldwide, transferable and sublicensable right to use, copy,
     modify, distribute, publish and process, information and content that
     you provide through our Services and the services of others, without
     any further consent, notice and/or compensation to you or others.
     These rights are limited in the following ways:

      1. You can end this license for specific content by deleting such
         content from the Services, or generally by closing your account,
         except (a) to the extent you shared it with others as part of the
         Service and they copied, re-shared it or stored it and (b) for the
         reasonable time it takes to remove from backup and other
         systems.

      2. We will not include your content in advertisements for the products
         and services of third parties to others without your separate
         consent (including sponsored content). However, we have the
         right, without payment to you or others, to serve ads near your
         content and information, and your social actions may be visible and
         included with ads, as noted in the Privacy Policy. If you use a
         Service feature, we may mention that with your name or photo to
         promote that feature within our Services, subject to your settings.

      3. We will get your consent if we want to give others the right to
         publish your content beyond the Services. However, if you choose
         to share your post as "public", we will enable a feature that allows




https://www.linkedin.com/legal/user-agreement                                                  9/22
2/14/2020           Case 3:17-cv-03301-EMC Document
                                                User 131-1
                                                     AgreementFiled   02/14/20 Page 11 of 23
                                                              | LinkedIn

            other Members to embed that public post onto third-party services,
            and we enable search engines to make that public content
            findable though their services. Learn More

      4. While we may edit and make format changes to your content
         (such as translating or transcribing it, modifying the size, layout or
         file type or removing metadata), we will not modify the meaning of
         your expression.

      5. Because you own your content and information and we only have
         non-exclusive rights to it, you may choose to make it available to
         others, including under the terms of a Creative Commons license.


        You and LinkedIn agree that if content includes
        personal data, it is subject to our Privacy Policy.
     You and LinkedIn agree that we may access, store, process and use
     any information and personal data that you provide in accordance
     with, the terms of the Privacy Policy and your choices (including settings).

     By submitting suggestions or other feedback regarding our Services
     to LinkedIn, you agree that LinkedIn can use and share (but does not
     have to) such feedback for any purpose without compensation to you.


        You promise to only provide information and content
        that you have the right to share, and that your
        LinkedIn profile will be truthful.
     You agree to only provide content or information that does not violate
     the law nor anyone’s rights (including intellectual property rights). You
     also agree that your profile information will be truthful. LinkedIn may




https://www.linkedin.com/legal/user-agreement                                                  10/22
2/14/2020           Case 3:17-cv-03301-EMC Document
                                                User 131-1
                                                     AgreementFiled   02/14/20 Page 12 of 23
                                                              | LinkedIn

     be required by law to remove certain information or content in certain
     countries.


     3.2 Service Availability
        We may change or end any Service or modify our
        prices prospectively.
     We may change, suspend or discontinue any of our Services. We
     may also modify our prices effective prospectively upon reasonable
     notice to the extent allowed under the law.

     We don’t promise to store or keep showing any information and
     content that you’ve posted. LinkedIn is not a storage service. You
     agree that we have no obligation to store, maintain or provide you a
     copy of any content or information that you or others provide, except
     to the extent required by applicable law and as noted in our Privacy
     Policy.


     3.3 Other Content, Sites and Apps
        Your use of others’ content and information posted
        on our Services, is at your own risk.

        Others may offer their own products and services
        through our Services, and we aren’t responsible for
        those third-party activities.
     By using the Services, you may encounter content or information that
     might be inaccurate, incomplete, delayed, misleading, illegal,




https://www.linkedin.com/legal/user-agreement                                                  11/22
2/14/2020           Case 3:17-cv-03301-EMC Document
                                                User 131-1
                                                     AgreementFiled   02/14/20 Page 13 of 23
                                                              | LinkedIn

     offensive or otherwise harmful. LinkedIn generally does not review
     content provided by our Members or others. You agree that we are
     not responsible for others’ (including other Members’) content or
     information. We cannot always prevent this misuse of our Services,
     and you agree that we are not responsible for any such misuse. You
     also acknowledge the risk that you or your organization may be
     mistakenly associated with content about others when we let
     connections and followers know you or your organization were
     mentioned in the news. Members have choices about this feature.

     LinkedIn may help connect Members offering their services (career
     coaching, accounting, etc.) with Members seeking services. LinkedIn
     does not perform nor employs individuals to perform these services.
     You must be at least 18 years of age to offer, perform or procure
     these services. You acknowledge that LinkedIn does not supervise,
     direct, control or monitor Members in the performance of these
     services and agree that (1) LinkedIn is not responsible for the
     offering, performance or procurement of these services, (2) LinkedIn
     does not endorse any particular Member’s offered services, and (3)
     nothing shall create an employment, agency, or joint venture
     relationship between LinkedIn and any Member offering services. If
     you are a Member offering services, you represent and warrant that
     you have all the required licenses and will provide services consistent
     with our Professional Community Policies.

     Similarly, LinkedIn may help you register for and/or attend events
     organized by Members and connect with other Members who are
     attendees at such events. You agree that (1) LinkedIn is not
     responsible for the conduct of any of the Members or other attendees
     at such events, (2) LinkedIn does not endorse any particular event
     listed on our Services, (3) LinkedIn does not review and/or vet any of




https://www.linkedin.com/legal/user-agreement                                                  12/22
2/14/2020           Case 3:17-cv-03301-EMC Document
                                                User 131-1
                                                     AgreementFiled   02/14/20 Page 14 of 23
                                                              | LinkedIn

     these events, and (4) that you will adhere to these terms and
     conditions that apply to such events.


     3.4 Limits
        We have the right to limit how you connect and
        interact on our Services.
     LinkedIn reserves the right to limit your use of the Services, including
     the number of your connections and your ability to contact other
     Members. LinkedIn reserves the right to restrict, suspend, or
     terminate your account if you breach this Contract or the law or are
     misusing the Services (e.g., violating any of the Dos and Don’ts
     or Professional Community Policies).


     3.5 Intellectual Property Rights
        We’re providing you notice about our intellectual
        property rights.
     LinkedIn reserves all of its intellectual property rights in the Services.
     Trademarks and logos used in connection with the Services are the
     trademarks of their respective owners. LinkedIn, and “in” logos and
     other LinkedIn trademarks, service marks, graphics and logos used
     for our Services are trademarks or registered trademarks of LinkedIn.


     3.6 Automated Processing
        We use data and information about you to make
        relevant suggestions to you and others.




https://www.linkedin.com/legal/user-agreement                                                  13/22
2/14/2020           Case 3:17-cv-03301-EMC Document
                                                User 131-1
                                                     AgreementFiled   02/14/20 Page 15 of 23
                                                              | LinkedIn

     We use the information and data that you provide and that we have
     about Members to make recommendations for connections, content
     and features that may be useful to you. For example, we use data
     and information about you to recommend jobs to you and you to
     recruiters. Keeping your profile accurate and up to date helps us to
     make these recommendations more accurate and relevant.



     4. Disclaimer and Limit of
     Liability
     4.1 No Warranty
        This is our disclaimer of legal liability for the quality,
        safety, or reliability of our Services.
     LINKEDIN AND ITS AFFILIATES MAKE NO REPRESENTATION OR
     WARRANTY ABOUT THE SERVICES, INCLUDING ANY
     REPRESENTATION THAT THE SERVICES WILL BE
     UNINTERRUPTED OR ERROR-FREE, AND PROVIDE THE
     SERVICES (INCLUDING CONTENT AND INFORMATION) ON AN
     “AS IS” AND “AS AVAILABLE” BASIS. TO THE FULLEST EXTENT
     PERMITTED UNDER APPLICABLE LAW, LINKEDIN AND ITS
     AFFILIATES DISCLAIM ANY IMPLIED OR STATUTORY
     WARRANTY, INCLUDING ANY IMPLIED WARRANTY OF TITLE,
     ACCURACY OF DATA, NON-INFRINGEMENT, MERCHANTABILITY
     OR FITNESS FOR A PARTICULAR PURPOSE.


     4.2 Exclusion of Liability




https://www.linkedin.com/legal/user-agreement                                                  14/22
2/14/2020           Case 3:17-cv-03301-EMC Document
                                                User 131-1
                                                     AgreementFiled   02/14/20 Page 16 of 23
                                                              | LinkedIn


        These are the limits of legal liability we may have to
        you.
     TO THE FULLEST EXTENT PERMITTED BY LAW (AND UNLESS
     LINKEDIN HAS ENTERED INTO A SEPARATE WRITTEN
     AGREEMENT THAT OVERRIDES THIS CONTRACT), LINKEDIN,
     INCLUDING ITS AFFILIATES, WILL NOT BE LIABLE IN
     CONNECTION WITH THIS CONTRACT FOR LOST PROFITS OR
     LOST BUSINESS OPPORTUNITIES, REPUTATION (E.G.,
     OFFENSIVE OR DEFAMATORY STATEMENTS), LOSS OF DATA
     (E.G., DOWN TIME OR LOSS, USE OF, OR CHANGES TO, YOUR
     INFORMATION OR CONTENT) OR ANY INDIRECT, INCIDENTAL,
     CONSEQUENTIAL, SPECIAL OR PUNITIVE DAMAGES.

     LINKEDIN AND ITS AFFILIATES WILL NOT BE LIABLE TO YOU IN
     CONNECTION WITH THIS CONTRACT FOR ANY AMOUNT THAT
     EXCEEDS (A) THE TOTAL FEES PAID OR PAYABLE BY YOU TO
     LINKEDIN FOR THE SERVICES DURING THE TERM OF THIS
     CONTRACT, IF ANY, OR (B) US $1000.


     4.3 Basis of the Bargain; Exclusions
     The limitations of liability in this Section 4 are part of the basis of the
     bargain between you and LinkedIn and shall apply to all claims of
     liability (e.g., warranty, tort, negligence, contract and law) even if
     LinkedIn or its affiliates has been told of the possibility of any such
     damage, and even if these remedies fail their essential purpose.

     These limitations of liability do not apply to liability for death or
     personal injury or for fraud, gross negligence or intentional
     misconduct, or in cases of negligence where a material obligation has
     been breached, a material obligation being such which forms a




https://www.linkedin.com/legal/user-agreement                                                  15/22
2/14/2020           Case 3:17-cv-03301-EMC Document
                                                User 131-1
                                                     AgreementFiled   02/14/20 Page 17 of 23
                                                              | LinkedIn

     prerequisite to our delivery of services and on which you may
     reasonably rely, but only to the extent that the damages were directly
     caused by the breach and were foreseeable upon conclusion of this
     Contract and to the extent that they are typical in the context of this
     Contract.



     5. Termination
        We can each end this Contract, but some rights and
        obligations survive.
     Both you and LinkedIn may terminate this Contract at any time with
     notice to the other. On termination, you lose the right to access or use
     the Services. The following shall survive termination:

            Our rights to use and disclose your feedback;

            Members and/or Visitors’ rights to further re-share content and
            information you shared through the Services;

            Sections 4, 6, 7, and 8.2 of this Contract;

            Any amounts owed by either party prior to termination remain
            owed after termination.

     You can visit our Help Center to close your account.



     6. Governing Law and Dispute
     Resolution




https://www.linkedin.com/legal/user-agreement                                                  16/22
2/14/2020           Case 3:17-cv-03301-EMC Document
                                                User 131-1
                                                     AgreementFiled   02/14/20 Page 18 of 23
                                                              | LinkedIn


        In the unlikely event we end up in a legal dispute,
        you and LinkedIn agree to resolve it in California
        courts using California law, or Dublin, Ireland courts
        using Irish law.
     This section shall not deprive you of any mandatory consumer
     protections under the law of the country to which we direct Services
     to you, where you have your habitual residence. If you live in the Designated
     Countries: You and LinkedIn Ireland agree that the laws of Ireland,

     excluding conflict of laws rules, shall exclusively govern any dispute
     relating to this Contract and/or the Services. You and LinkedIn Ireland
     agree that claims and disputes can be litigated only in Dublin, Ireland,
     and we each agree to personal jurisdiction of the courts located in
     Dublin, Ireland.

     For others outside of Designated Countries, including those who live outside of the United States   :
     You and LinkedIn agree that the laws of the State of California,
     U.S.A., excluding its conflict of laws rules, shall exclusively govern
     any dispute relating to this Contract and/or the Services. You and
     LinkedIn both agree that all claims and disputes can be litigated only
     in the federal or state courts in Santa Clara County, California, USA,
     and you and LinkedIn each agree to personal jurisdiction in those
     courts.



     7. General Terms
        Here are some important details about the Contract.
     If a court with authority over this Contract finds any part of it
     unenforceable, you and we agree that the court should modify the




https://www.linkedin.com/legal/user-agreement                                                                17/22
2/14/2020           Case 3:17-cv-03301-EMC Document
                                                User 131-1
                                                     AgreementFiled   02/14/20 Page 19 of 23
                                                              | LinkedIn

     terms to make that part enforceable while still achieving its intent. If
     the court cannot do that, you and we agree to ask the court to remove
     that unenforceable part and still enforce the rest of this Contract.

     This Contract (including additional terms that may be provided by us
     when you engage with a feature of the Services) is the only
     agreement between us regarding the Services and supersedes all
     prior agreements for the Services.

     If we don't act to enforce a breach of this Contract, that does not
     mean that LinkedIn has waived its right to enforce this Contract. You
     may not assign or transfer this Contract (or your membership or use
     of Services) to anyone without our consent. However, you agree that
     LinkedIn may assign this Contract to its affiliates or a party that buys
     it without your consent. There are no third-party beneficiaries to this
     Contract.

     You agree that the only way to provide us legal notice is at the
     addresses provided in Section 10.



     8. LinkedIn “Dos and Don’ts”
     8.1. Dos
        LinkedIn is a community of professionals. This list of
        “Dos and Don’ts” along with our Professional Community
        Policies    limit what you can and cannot do on our
        Services.
     You agree that you will:




https://www.linkedin.com/legal/user-agreement                                                  18/22
2/14/2020           Case 3:17-cv-03301-EMC Document
                                                User 131-1
                                                     AgreementFiled   02/14/20 Page 20 of 23
                                                              | LinkedIn

      a. Comply with all applicable laws, including, without limitation,
         privacy laws, intellectual property laws, anti-spam laws, export
         control laws, tax laws, and regulatory requirements;

      b. Provide accurate information to us and keep it updated;

       c. Use your real name on your profile; and

      d. Use the Services in a professional manner.

     8.2. Don’ts
     You agree that you will not:


      a. Create a false identity on LinkedIn, misrepresent your identity,
         create a Member profile for anyone other than yourself (a real
         person), or use or attempt to use another’s account;

      b. Develop, support or use software, devices, scripts, robots or any
         other means or processes (including crawlers, browser plugins
         and add-ons or any other technology) to scrape the Services or
         otherwise copy profiles and other data from the Services;

       c. Override any security feature or bypass or circumvent any access
          controls or use limits of the Service (such as caps on keyword
          searches or profile views);

      d. Copy, use, disclose or distribute any information obtained from the
         Services, whether directly or through third parties (such as search
         engines), without the consent of LinkedIn;

      e. Disclose information that you do not have the consent to disclose
         (such as confidential information of others (including your
         employer));

       f. Violate the intellectual property rights of others, including
          copyrights, patents, trademarks, trade secrets or other proprietary




https://www.linkedin.com/legal/user-agreement                                                  19/22
2/14/2020           Case 3:17-cv-03301-EMC Document
                                                User 131-1
                                                     AgreementFiled   02/14/20 Page 21 of 23
                                                              | LinkedIn

            rights. For example, do not copy or distribute (except through the
            available sharing functionality) the posts or other content of others
            without their permission, which they may give by posting under a
            Creative Commons license;

      g. Violate the intellectual property or other rights of LinkedIn,
         including, without limitation, (i) copying or distributing our learning
         videos or other materials or (ii) copying or distributing our
         technology, unless it is released under open source licenses; (iii)
         using the word “LinkedIn” or our logos in any business name,
         email, or URL except as provided in the Brand Guidelines;

      h. Post anything that contains software viruses, worms, or any other
         harmful code;

        i. Reverse engineer, decompile, disassemble, decipher or otherwise
           attempt to derive the source code for the Services or any related
           technology that is not open source;

        j. Imply or state that you are affiliated with or endorsed by LinkedIn
           without our express consent (e.g., representing yourself as an
           accredited LinkedIn trainer);

       k. Rent, lease, loan, trade, sell/re-sell or otherwise monetize the
          Services or related data or access to the same, without LinkedIn’s
          consent;

        l. Deep-link to our Services for any purpose other than to promote
           your profile or a Group on our Services, without LinkedIn’s
           consent;

      m. Use bots or other automated methods to access the Services, add
         or download contacts, send or redirect messages;




https://www.linkedin.com/legal/user-agreement                                                  20/22
2/14/2020           Case 3:17-cv-03301-EMC Document
                                                User 131-1
                                                     AgreementFiled   02/14/20 Page 22 of 23
                                                              | LinkedIn

      n. Monitor the Services’ availability, performance or functionality for
         any competitive purpose;

      o. Engage in “framing,” “mirroring,” or otherwise simulating the
         appearance or function of the Services;

      p. Overlay or otherwise modify the Services or their appearance
         (such as by inserting elements into the Services or removing,
         covering, or obscuring an advertisement included on the
         Services);

      q. Interfere with the operation of, or place an unreasonable load on,
         the Services (e.g., spam, denial of service attack, viruses, gaming
         algorithms); and/or

       r. Violate the Professional Community Policies or any additional terms
          concerning a specific Service that are provided when you sign up
          for or start using such Service, and the Bing Maps terms where
          applicable.




     9. Complaints Regarding
     Content
        Contact information for complaint about content
        provided by our Members.
     We respect the intellectual property rights of others. We require that
     information posted by Members be accurate and not in violation of
     the intellectual property rights or other rights of third parties. We
     provide a policy and process for complaints concerning content posted by
     our Members.




https://www.linkedin.com/legal/user-agreement                                                  21/22
2/14/2020            Case 3:17-cv-03301-EMC Document
                                                 User 131-1
                                                      AgreementFiled   02/14/20 Page 23 of 23
                                                               | LinkedIn




     10. How To Contact Us
        Our Contact information. Our Help Center also provides
        information about our Services.
     For general inquiries, you may contact us online. For legal notices or
     service of process, you may write us at these addresses.

   Help Center    About    Careers     Advertising   Talent Solutions   Sales Solutions   Small Business   Mobile

   Language      Online Learning     ProFinderSearch Jobs    Directories   Members    Companies     Universities




https://www.linkedin.com/legal/user-agreement                                                                       22/22
